United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 8, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30698
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PATRICIA FRASER BEDFORD; MELISSA BEDFORD BLALOCK,

                                    Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 2:01-CR-20136-1
                     USDC No. 2:01-CR-20136-2
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The defendants, Patricia Bedford and her daughter, Melissa

Blalock, appeal their convictions and sentences after a jury

convicted them on one count of conspiracy under 18 U.S.C. § 371

and 14 underlying counts of failure to refund federal education

funds in violation of 20 U.S.C. § 1097(a).   The defendants

operated a vocational school and failed to refund to the United

States Department of Education federal student financial aid



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30698
                                -2-

funds that became refundable when certain students withdrew from

the school.

     The defendants contend that the evidence was insufficient to

convict them.   Because they failed to renew their motions for

acquittal at the close of all the evidence, we review the

evidence only to determine whether there was “a manifest

miscarriage of justice.”   United States v. Green, 293 F.3d 886,

895 (5th Cir. 2002) (citation omitted).   We review the direct and

circumstantial evidence in the light most favorable to the

verdict, and we accept all reasonable inferences and credibility

choices in favor of the verdict.   United States v. Griffin, 324
F.3d 330, 356 (5th Cir. 2003) (citation omitted).   For there to

be a manifest miscarriage of justice, “the record must be devoid

of evidence of guilt or the evidence must be so tenuous that a

conviction is shocking.”   United States v. Avants, 367 F.3d 433,

449 (5th Cir. 2004).

     There was ample direct and circumstantial evidence that (1)

the defendants acted in leadership positions at the school; (2)

the shared with each other joint responsibilities and authority

over financial matters, financial aid, and attendance records;

(3) the school employed procedures for keeping the defendants

timely informed of refunds due; (4) the defendants maintained an

overall awareness of what was happening at the small school; (5)

school records adequately reflected the students’ attendance and

financial aid balances; (6) the defendants retained federal funds
                           No. 04-30698
                                -3-

for their personal use; and (7) the defendants declined to make

refunds on behalf of each student named in the indictment.    Based

on this evidence, the jury reasonably could have inferred that

the defendants participated in a conspiracy, that they were aware

of the need to refund money on behalf each student named in the

indictment, and that they willfully and intentionally failed to

pay refunds.   See Griffin, 324 F.3d at 356-58.   A guilty verdict

on all counts based on the foregoing evidence is not a manifest

miscarriage of justice.

     The defendants contend that the district court abused its

discretion by failing to instruct the jury that

“maladministration of a business” was not a violation of 20

U.S.C. § 1097(a).   The court accurately and adequately instructed

the jury that the Government was required to prove that the

defendants’ failure to make refunds was willful and intentional,

and the court’s instruction permitted the jury to consider the

defendants’ theory that their failure to pay refunds was merely

the result of poor finances and mistakes.    See Bates v. United

States, 522 U.S. 23, 25, 29-31 (1997).    The district court did

not abuse its discretion by declining to make the requested

instruction.

     The defendants contend that their sentences must be vacated

because the district court applied the federal sentencing

guidelines as if they were mandatory, in violation of United

States v. Booker, 125 S. Ct. 738 (2005).    This issue is reviewed
                             No. 04-30698
                                  -4-

only for plain error because it was not raised in the district

court.   See United States v. Valenzuela-Quevedo, 407 F.3d 728,

732 (5th Cir. 2005).   The application of mandatory guidelines was

an error that was “plain.”    See id. at 733.   However, the

defendants failed to show that the error affected their

substantial rights because they pointed to nothing in the record

to suggest that the district court would have imposed lesser

sentences under Booker’s advisory guidelines scheme.     See id. at

733; United States v. Mares, 402 F.3d 511, 521-22 (5th Cir.

2005), petition for cert. filed (U.S. Mar. 31, 2005) (No. 04-

9517); see also United States v. Martinez-Lugo, __F.3d__, No.

04-40478, 2005 WL 1331282, *2 (5th Cir. June 7, 2005) (citing

Mares and rejecting an assertion that application of mandatory

guidelines is “structural error”).    Accordingly, they fail to

show “plain error.”    See Valenzuela-Quevedo, 407 F.3d at 732-33.

     The defendants’ convictions and sentences are

     AFFIRMED.